Citation Nr: 9921892	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-35 695	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises of the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of a $13,026.00 debt 
stemming from the overpayment of disability compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from May 1966 to June 
1970.  This appeal came before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (CWC) at 
the New Orleans, Louisiana, Regional Office (RO) issued in 
August 1995.  By means of an April 1998 order, the Board 
remanded this case for additional development.  The RO has 
conducted the additional development and has continued to 
deny the appeal.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.

2.  The appellant was overpaid VA compensation benefits in 
the calculated amount of $13,026.00.

3.  The appellant and VA were equally at fault in the 
creation of the overpayment.

4.  Repayment of the debt would not cause undue hardship to 
the appellant.

5.  Recovery of the overpayment would not defeat the purpose 
for which VA compensation benefits were intended.

6.  Failure to make restitution would result in unfair gain 
to the appellant.

7.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the compensation 
overpayment.



CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1998).

2.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $13,026.00 would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In November 1974, the appellant filed a claim for disability 
compensation benefits; at that time, he provided VA with an 
incorrect Social Security number (SSN).  By means of a rating 
action dated in May 1975, he was awarded service connection 
for a left knee disability and awarded a 10 percent 
disability rating, effective from November 1974.  An 
increased disability rating of 20 percent was assigned in 
January 1982, effective from September 1981.  

By means of a statement dated in September 1984, the 
appellant notified the RO that he had reported an incorrect 
SSN when he first filed his claim and provided VA with the 
correct SSN.  A statement from his representative, dated in 
February 1985, requested the status of the correction of the 
SSN.  In August 1985, the RO requested that the appellant 
contact the Social Security Administration and have them 
verify the correct SSN.  A statement dated in August 1985 was 
subsequently submitted by the appellant's representative 
verifying the correct SSN.  

Subsequent correspondence from VA appears to have used the 
correct, as well as the incorrect SSN, interchangeably.  The 
Board notes that in a document generated by VA in May 1986, 
the RO again used the incorrect SSN.  The appellant returned 
the document (received in July 1986), and wrote in the 
correct SSN on top of the document, noting that this was the 
second request (presumably for the correction of his SSN).

In September 1988, the appellant filed a claim for an 
increased rating for his service-connected disability.  At 
that time, he wrote the correct SSN on the request form.  A 
subsequent rating action, dated in May 1989, awarded an 
increased rating (from 20 percent to 30 percent) effective 
from January 1988.  From this date on, the veteran began 
receiving two payments for his service-connected disability, 
one at the rate of 20 percent based on the prior ratings 
(using the wrong SSN), and one at the new increased rating 
(based on the correct SSN).  Subsequent rating actions 
increased his disability rating beyond 30 percent, and he has 
continued to receive two payments, to include one payment for 
the 20 percent rating under the incorrect SSN.  

The Board notes that in subsequent correspondence, the 
appellant utilized the correct and the incorrect SSN 
interchangeably.  The RO later discovered that the appellant 
had been receiving duplicate payments under different SSN's 
and took appropriate measures to terminate his benefits under 
the incorrect SSN effective from February 1988, thereby 
creating the overpayment at issue.  

The appellant contends that he did not act in bad faith in 
the creation of this overpayment; he states that he did not 
know that he should not receive two payments.  He claims that 
it was VA error that caused this overpayment and that he 
tried to correct his SSN on many occasions; therefore, he 
should not be required to repay the debt.  He also states 
that repayment of the debt would cause him undue hardship.  

The appellant has submitted a financial status report, dated 
in May 1998, in which he reports that his total monthly net 
income includes $800.00 in his spouse's monthly wages, and 
$1,847.00 in pension, compensation, or other income, for a 
total monthly income of $2,647.00.  He was unemployed.  The 
$1,847.00 appears to be his VA compensation benefit.  He 
reports the following monthly expenses:  rent/mortgage - 
$248.00; food - $350.00; utilities/heat - $250.00; car/truck 
insurance - $132.00; burial insurance - $16.00; telephone -
$125.00; personal expenses - $200.00; clothing - $200.00; and 
installment contracts and other debts - $1264.00.  The 
monthly installment contracts/other debts consist of payment 
of loans for his automobiles, household repairs, and for 
personal and school loans.  No installment debts were 
reported as past due.  His total monthly expenses are 
reported as $2,785.00.  His assets are reported as $100.00 
cash in hand, a $6,000.00 truck, and a $3,000.00 automobile.  
Expenses exceeded income by $138.00 per month.  He indicated 
that his dependents included his spouse and 3 children.  

Review of the claims folder reveals that the veteran's VA 
disability benefits were increased to $2,266.00 per month, 
effective January 1999.

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's (of VA) opinion, there exists in 
connection with the claim for such waiver, an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

In the absence of fraud, misrepresentation, or bad faith, a 
waiver of recovery of an overpayment of VA benefits may be 
granted if recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration is given to such 
elements as (1) the fault of the debtor, (2) balancing the 
fault of the debtor against any fault on the part of VA, (3) 
undue hardship, including whether collection would deprive 
the debtor of basic necessities or defeat the purpose for 
which benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has relinquished a valuable right or 
incurred a legal obligation in reliance on the benefit at 
issue.  38 C.F.R. § 1.965.  Each of the six elements must be 
addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The RO has determined, and the Board agrees, that the 
evidence does not indicate that there was fraud, 
misrepresentation, or bad faith on appellant's part.  Thus, 
the Board will proceed with a decision on the basis of the 
standards of equity and good conscience.

The Board finds that VA was indeed at fault in the creation 
of this debt.  The appellant notified VA on various occasions 
that he had reported his SSN incorrectly, and requested 
correction of the matter.  While it appears that VA did make 
a correction, VA failed to discontinue payments under the 
incorrect SSN.  This error on VA's part contributed to the 
creation of this overpayment.  However, the overpayment was 
not solely due to VA error.  The Board finds that the 
appellant was also at fault in the creation of this debt.  He 
should have been alerted to the fact that he was receiving 
incorrect payments when he received two payments each month, 
especially since he was well-aware that there was some 
confusion with his SSN.  However, he failed to rectify the 
situation by returning the second VA payment, or alerting VA 
of this error.  Thus, the Board concludes that the appellant 
and VA were equally at fault.

The Board has considered the appellant's financial status and 
finds that repayment of the debt, in reasonable monthly 
installments, would not cause undue hardship.  The Board 
notes that his ability to provide for the basic necessities 
of life will not be endangered by any means by repayment of 
this debt (again, if repaid in reasonable monthly 
installments).  The evidence does indicate that his monthly 
expenses exceed his monthly income by $138.00; however, his 
monthly income does cover the basic necessities of life.  The 
shortage in income is due to a large amount of payments 
toward installment contracts (not for his basic necessities).  
Moreover, a number of the appellant's expenses appear high, 
particularly, monthly outlays for clothing ($200.00 per 
month), telephone ($125.00 per month) and personal expenses 
(which were not itemized) ($200.00 per month).  These 
expenses are partially discretionary in nature and do not 
establish proof of financial hardship. In addition, many of 
his installment debts are scheduled to be satisfied as of the 
date of this decision and if not, could be satisfied within a 
reasonable period of time.  These additional funds, when 
added to the increased VA compensation benefits as of January 
1999, create a positive balance of monthly income to 
expenses.  Given that repayment would not deprive the veteran 
(and his household) of the basic necessities of life, the 
Board concludes that there is no undue hardship.

As to the other aspects of the equity and good conscience 
standard, the Board finds that failure to make restitution 
would result in unfair gain to the appellant in that he would 
be permitted to keep funds to which he was not entitled.  In 
addition, further recovery of the debt in reasonable monthly 
installments would not defeat the purpose of the benefit 
otherwise authorized.  The veteran continues to receive VA 
compensation benefits and recovery of the overpayment would 
not defeat the purpose of benefits otherwise authorized.  
Finally, the veteran has not claimed that he relinquished any 
right or incurred any legal obligation in reliance upon 
receipt of VA compensation benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $13,026.00 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991).  In denying waiver in this instance, all 
the foregoing factors have been carefully weighed.  
Ultimately, the preponderance of the evidence is against the 
veteran's claim for waiver.

Although the Board has considered the applicability of the 
benefit-of-the-doubt doctrine, we find it inapposite because 
the evidence is not in relative equipoise.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to waiver of recovery of a $13,026.00 debt 
stemming from the overpayment of disability compensation 
benefits is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

